70540: Case View
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	







	








The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








16-21814: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 70540


Short Caption:WASTE MGMT. OF NEVADA VS. DIST. CT. (WEST TAYLOR ST., LLC)Classification:Original Proceeding - Civil - Mandamus


Related Case(s):69307


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1202995Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:





+
						Party Information
					


RoleParty NameRepresented By


PetitionerKaren GonzalezTherese M. Shanks
							(Robison Belaustegui Sharp & Low)
						Mark G. Simons
							(Robison Belaustegui Sharp & Low)
						


PetitionerWaste Management of NevadaTherese M. Shanks
							(Robison Belaustegui Sharp & Low)
						Mark G. Simons
							(Robison Belaustegui Sharp & Low)
						


Real Party in InterestWest Taylor Street, LLCC. Nicholas Pereos
							(C. Nicholas Pereos, Ltd.)
						


RespondentConnie J. Steinheimer


RespondentThe Second Judicial District Court of the State of Nevada, in and for the County of Washoe





+
						Due Items
					


Due DateStatusDue ItemDue From


08/08/2016OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


06/10/2016Filing FeeFiling fee paid. E-Payment $250.00 from Mark G. Simons.


06/10/2016Petition/WritFiled Petition for Writ of Mandamus.16-18206




06/13/2016AppendixFiled Appendix to Petition for Writ Volume 1.16-18330




06/13/2016AppendixFiled Appendix to Petition for Writ Volume 2.16-18332




06/13/2016AppendixFiled Appendix to Petition for Writ Volume 3.16-18333




07/13/2016Order/DispositionalFiled Order Denying Petition For Writ of Mandamus. "ORDER the petition DENIED." NNP16D-MC/MD/MG.16-21814